DETAILED ACTION
This action is in response to communications filed 7/5/2022:
Claims 1-3 and 5-20 are pending
Claim 4 is cancelled
Claim objections are withdrawn
35 USC 112b rejection is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Romigh fails to teach “determining, based on information associated…a position of a speaker…and selecting the speaker based on the determined position” (see remarks pg. 13).
The Examiner respectfully disagrees. As already cited in ¶50, 54, and other paragraphs (see previous action), Romigh teaches a method for generating a personalized HRTF. The method begins with taking measurements at various locations around the user’s head and said measurements are done by presenting to the user various sound sources (for measuring and determining a personalized HRTF). It should be obvious that the sphere of speakers need to fit around the user’s head [i.e. a head size parameter must be satisfied]. ¶71 further outlines that the user’s head is tracking prior to and during the generation of the personalized HRTFs. The claim limitation of “information associated with a first HRTF of the user” is satisfied by a wide array of head-related parameters. For example, a head size, head location, ear location, etc. are all parameters that could fit under the interpretation of “information associated with a first HRTF of the user.” These parameters, and more, are all parameters dealing with the eventual generation of a personalized HRTF and therefore are all parameters used during the algorithms taught by Romigh. As already previous cited, a head location is tracked in determining the personalized HRTF and therefore the claim limitation is satisfied. 

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romigh (US20150156599).
Regarding claim 1, Romigh teaches an information processing apparatus (¶3, audio systems) comprising:
a detection unit configured to detect a position of a head of a user (¶54, system comprises of a module for determining a position of the listener’s head);
a storage unit configured to store information associated with a first head related transfer function of the user (¶53, system comprises of a database [storage unit] capable of storing HRTFs and also various parameters related to HRTFs);
a first determination unit configured to determine, based on the detected position of the head and the stored information, a position of a first sound source of a plurality of sound sources for measurement of the first head related transfer function of the user (¶49-54, plurality of sound sources are output in order to arrive at individualized HRTFs [individualized HRTFs being tailored to individual characteristics of the listener]; ¶71-74, user’s head positioning is tracked while presenting various audio stimuli;¶47, stimuli may be presented according to a particular arrangement), wherein the position of the first sound source is different from a position of a second sound source of the plurality of sound sources (Fig. 5, ¶50, the system allows for control of sound source output for any number of speakers); and
a control unit configured to:
select the first sound source based on the determined position of the first sound source (¶47, 49-54, plurality of stimuli can be presented according to a particular arrangement); and
control the selected first sound source to output measurement signal sound from the determined position of the first sound source (Fig. 4, ¶50, computing system that is capable of controlling the various output for determining individualized HRTFs).
Regarding claim 2, Romigh teaches further comprising a specification unit configured to specify the user (¶9, 57, individualized characteristics of the listener is considered a parameter in determining individualized HRTFs).
Regarding claim 3, Romigh teaches wherein
The first determination unit is further configured to determine a position of a third sound source of the plurality of sound sources for measurement of a second head related transfer function of the user, and
the position of the third sound source does not overlap the position of the first sound source where the first head related transfer function is measured (¶30, 57, individualized characteristics are used to determine individualized HRTFs; ¶50, the system allows for control of sound source output for any number of speakers and aims to derive the HRTFs in an efficient manner [¶83]).
Regarding claim 5, Romigh teaches wherein
the control unit is further configured to control movement of the first sound source based on the determined position of the first sound source (¶47, stimuli can be output at various arrangements), and
the output of the measurement signal sound is based on the movement of the first sound source (¶50, the system allows for control of sound source output for any number of speakers).
Regarding claim 6, Romigh teaches further comprising:
a communication unit configured to receive sound data of the measurement signal sound output from the first sound source (¶50, microphone capable of receiving the sound stimuli); and
a calculation unit configured to calculate the first head related transfer function of the user based on the received sound data (¶49-53, HRTFs are calculated based on measurement signals output from speakers and captured via in-ear microphones at the user’s head).
Regarding claim 7, Romigh teaches further comprising a second determination unit configured to determine an abnormality in the received sound data (¶68, 76, errors are bound to happen in any measurement system; i.e. microphone errors can occur between the different frequency responses of differing brands of in-ear microphones and thus arriving at different HRTFs).
Regarding claim 8, Romigh teaches wherein
the second determination unit is further configured to perform the determination of the abnormality by handling, as no-signal, the received sound data in a time domain in which a measurement signal is not measured due to a metric space delay between the position of the head and the position of the first sound source (¶68, 76, errors are bound to happen in any measurement system; i.e. sounds are traveling waves and thus take a small amount of time after being output to be received by the in-ear microphones – audio engineers would be aware of this fact and take this into account when determining HRTFs).
Regarding claim 9, Romigh teaches further comprising a third determination unit configured to determine an abnormality in the first head related transfer function calculated by the calculation unit (¶68, 76, errors are bound to happen in any measurement system; Romigh acknowledges there being localization errors see Figs. 12A-12C).
Regarding claim 10, Romigh teaches wherein the calculation unit is further configured to use the received sound data of the measurement signal sound output from the first sound source to interpolate the first head related transfer function at the determined position of the first sound source (¶56, 78, HRTFs are determined using results determined by the in-ear microphones; interpolation techniques can be used to interpolate captured sound samples to any arbitrary set of directions desired for playback of spatialized audio).
Regarding claim 11, Romigh teaches wherein the first determination unit is further configured to  sequentially determine a position of a third sound source of the plurality of sound sources for measurement of a second head related transfer function of the user as to evenly measure the first head related transfer function and the second head related transfer function throughout an area to be measured (¶50-53, the system allows for control of sound source output for any number of speakers or until a measurement signal is played from each loudspeaker; see Fig. 5, speakers distributed evenly throughout the measurement area of the dome).
Regarding claim 12, Romigh teaches wherein the first determination unit is further configured to  sequentially determine, based on a priority set in the area, the position of the third sound source for the measurement the second head related transfer function of the user (¶50-53, the system allows for control of sound source output for any number of speakers or until a measurement signal is played from each loudspeaker; ¶47, a first plurality of HRTFs may be measured at a first plurality of locations – said locations can be regular or irregular and can comprise of a particular arrangement).
Regarding claim 19, it is rejected similarly as claim 1. The method can be found in Romigh (abstract, method).
Regarding claim 20, it is rejected similarly as a combination of claims 1 and 6. Romigh further teaches a terminal apparatus (Fig. 4, computing system including the in-ear microphones) including:
a sound collection unit mounted on the user, wherein the sound collection unit is configured to collect, at the position of the head, the measurement signal sound output from the first sound source (¶46, 51, in-ear microphones for receiving the sound source output signal), and
a transmission unit configured to transmit the sound data of the collected measurement signal sound to the control apparatus (¶46, 51, received in-ear microphone signals are converted to HRTFs and sent to storage unit [see Fig. 4]; teachings of Romigh allows for other embodiments of the system shown in Fig. 4 – the head-mounted device of Lester is therefore seen as a possible “other embodiment”).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romigh (US20150156599) in view of Lester (US20160119731).
Regarding claim 13, Romigh fails to explicitly teach further comprising an information presentation unit configured to present information that prompts the user to change the position of the head in a case there is no sound source of the plurality of sound sources that generates the measurement signal sound at the determined position of the first sound source.
Lester teaches further comprising an information presentation unit configured to present information that prompts the user to change the position of the head in a case there is no sound source of the plurality of sound sources that generates the measurement signal sound at the determined position of the first sound source (¶25, processing system may determine a target position for measuring HRTFs and if user’s current position differs from said target position, a message can be displayed to the user [see ¶31] to prompt the user to change their current position to the target position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system (as taught by Romigh) such that it further comprises of a display module (as taught by Lester). The rationale to do so is to provide for measuring HRTFs in a more accurate manner by guiding the user’s head position and orientation to optimal positions (Lester, ¶50).
Regarding claim 14, Romigh in view of Lester teaches further comprising a display (Lester, Fig. 4, display 126), wherein the information presentation unit is further configured to:
display the information to the user at a specific position of the display (Lester, ¶38, visual display can display various information for the user), and
control, in a case where the user faces the displayed information, the first sound source that is at the determined position after the change in the position of the head, to generate the measurement signal sound (Lester, ¶45, 48, measurements for determining HRTFs are made after determining the listener is at the target location; Romigh, ¶71-74, a visual aid can be presented to the user in determining HRTFs).
Regarding claim 15, Romigh in view of Lester teaches wherein the control unit is further configured to control the first sound source that is at the determined position after the change in the position of the head, to output the measurement signal sound (Lester, ¶46, 48, visual and auditory guides may be presented to the user so that they are positioned at the target location – once at the target location, HRTFs are determined).
Regarding claim 16, Romigh in view of Lester teaches wherein
the control unit is further configured to determine the first sound source that outputs the measurement signal sound (Romigh, Fig. 5, each speaker can be a sound source),
the information presentation unit is further configured to determine the second sound source that presents acoustic information that prompts the user to make an action, and
in a case where the user faces the acoustic information, the first sound source is in a positional relation corresponding to the determined position with respect to the position of the head (Lester, ¶46, 48, visual and auditory guides may be presented to the user so that they are positioned at the target location – once at the target location, HRTFs are determined).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romigh (US20150156599) in view of Morise et al (NPL: “Warped-TSP…”, hereinafter “Morise”).
Regarding claim 17, Romigh fails to explicitly teach wherein
the measurement signal sound includes a time-stretch pulse in which power is inversely proportional to frequency.
Morise teaches wherein
the measurement signal sound includes a time-stretch pulse in which power is inversely proportional to frequency (Fig. 2, measurement signal [warped-TSP] has characteristics in which its power is inversely proportional to frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the measurement signal (as taught by Romigh) for the warped-TSP signal (as taught by Morise). The rationale to do so is to substitute one well known measurement signal for another to yield the predictable result of improving SNR for a measurement signal in environments where there is background noise (Morise, §4).
Regarding claim 18, Romigh in view of Morise teaches wherein the measurement signal sound includes a time-stretch pulse in which amplitude at each frequency is adjustable based on a frequency spectrum of stationary noise of a measurement environment (Morise, §2.6, warped-TSP can be optimized/tailored based on the background noise of the environment under measurement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651